Name: Commission Regulation (EEC) No 3416/91 of 25 November 1991 on certain residual duties applicable in 1991 in the framework of the successive reductions in accordance with the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  America
 Date Published: nan

 26. 11 . 91 Official Journal of the European Communities No L 324/ 11 COMMISSION REGULATION (EEC) No 3416/91 of 25 November 1991 on certain residual duties applicable in 1991 in the framework of the successive reductions in accordance with the Act of Accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the suspension of the Common Customs Tariff duties provided for in Regulation (EEC) No 3835/90 could be renewed for several years ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 75 (4) and 243 (4) thereof, HAS ADOPTED THIS REGULATION : Whereas the Act of Accession of Spain and Portugal provides for the possibility of totally or partially suspen ­ ding customs duties on agricultural products in trade between those two Member States and the Community of Ten ; whereas Council Regulation (EEC) No 3792/85 ('), as last amended by Commission Regulation (EEC) No 3296/88 (2), provides that this suspension may apply to trade in agricultural products between Spain and Portugal ; Article 1 Whereas, under the system of generalized tariff prefe ­ rences in accordance with Council Regulation (EEC) No 3835/90 (3), the Community grants total suspension of the Common Customs Tariff duties on certain agricul ­ tural products originating in certain South American countries in 1991 ; 1 . The residual duties applicable to imports of the agri ­ cultural products listed in the Annex to Regulation (EEC) No 3835/90 into the Community of Ten in accordance with Articles 75 ( 1 ) and 243 ( 1 ) of the Act of Accession are hereby totally suspended until 31 December 1991 . The suspension provided for in the first subparagraph shall not apply to the products in Chapter 1 5 of the Combined Nomenclature referred to in Article 94 ( 1 ) of the Act of Accession. 2. Should the Common Customs Tariff duties on products originating in Bolivia, Colombia, Ecuador and Peru and listed in the Annex to Regulation (EEC) No 3835/90 be suspended again, the provisions of para ­ graph 1 shall apply mutatis mutandis during the dura ­ tion of suspension . Whereas, in view of the duties applicable to imports from Spain and Portugal in accordance with Articles 75 ( 1 ) and 243 (1 ) of the Act of Accession, provision should be made on a reciprocal basis for agricultural products listed in the Annex to Regulation (EEC) No 3835/90 and originating in Bolivia, Colombia, Ecuador and Peru not to be subject to more favourable treatment than the same products consigned from Spain and from Portugal ; Article 2 Article 1 shall apply mutatis mutandis to imports into Spain of the products in question from the Community of Ten and from Portugal. Whereas Spain has requested the application of these measures to exports of certain products to the Commu ­ nity of Ten ; Whereas, in view of the economic situation of Portuguese products, no provision should be made to suspend the residual duties on products imported into Portugal ; Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 293, 27. 10 . 1988 , p. 7. 0 OJ No L 370, 31 . 12. 1990, p. 126. No L 324/ 12 Official Journal of the European Communities 26. 11 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission